—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered November 8, 1995, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant’s sufficiency claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s evaluation of conflicting expert testimony in drawing its conclusion that defendant failed to establish his affirmative defense of lack of criminal responsibility by reason of mental disease or defect.
Defendant’s challenge to the court’s charge on the insanity defense is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that, taken as a whole, the charge adequately conveyed the correct standards to the jury. Concur — Ellerin, P. J., Nardelli, Williams, Saxe and Friedman, JJ.